IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00441-CR

BRANDI BLACK DOWELL,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                      From the County Court at Law No. 1
                             Brazos County, Texas
                            Trial Court No. 4723-A


                          MEMORANDUM OPINION


      Brandi Black Dowell appeals the trial court’s judgment of deferred adjudication

for expired registration (motor vehicle). By letter dated December 18, 2013, the Clerk of

this Court notified Dowell that the appeal was subject to dismissal for want of

jurisdiction because the judgment underlying this appeal is a County Court at Law

judgment in a trial de novo appeal from an inferior court and the County Court at Law

judgment does not impose a fine or affirm a fine in excess of $100. See TEX. CODE CRIM.

PROC. ANN. art. 4.03. By the same letter, the Clerk also warned Dowell that the Court
would dismiss the appeal unless, within 7 days from the date of the letter, a response

was filed explaining why the Court has jurisdiction of this appeal. Dowell filed a

response, but it does not show that the Court has jurisdiction of this appeal.

        This appeal is dismissed.1 See TEX. R. APP. P. 44.3.



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 2, 2014
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Court of Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2 (a).


Dowell v. State                                                                                     Page 2